          Case 1:18-cv-11657-ER Document 129 Filed 04/03/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

CHRISTA MCAULIFFE
INTERMEDIATE SCHOOL PTO, INC., et al.,

                                          Plaintiffs,

v.

BILL DE BLASIO, in his official capacity
as mayor of New York, et al.,

                                      Defendants,
                                                                 Case No. 1:18-cv-11657
and

TEENS TAKE CHARGE; HISPANIC FEDERATION;
DESIS RISING UP AND MOVING; COALITION
FOR ASIAN AMERICAN CHILDREN AND
FAMILIES; O.R., a minor by and through his mother
and next friend, ELIZABETH PIERRET; A.S., a minor
by and through his father and next friend, ODUNLAMI
SHOWA; C.M., a minor by and through his mother and
next friend, ROSA VELASQUEZ; K.B., a minor by
and through her mother and next friend, TIFFANY M.
BOND; N.D.F. and N.E.F., minor children by and
through their mother and next friend, LAUREN R.
MAHONEY,

                 Defendant-Intervenors.


                   RULE 7.1 CORPORATE DISCLOSURE STATEMENT

        Pursuant to Fed. R. Civ. P. 7.1, Intervenors submit the following corporate disclosure

statements:

        Teens Take Charge is a student-led unincorporated association. It is a subsidiary of The

Bell Voices, Inc., which is a not-for-profit organization, incorporated under the laws of the state

of New York. It does not issue stock, and thus, no publicly held corporation can own 10 or more

percent of its stock.
          Case 1:18-cv-11657-ER Document 129 Filed 04/03/20 Page 2 of 3



       Hispanic Federation, Inc. is a not-for-profit member organization, incorporated under the

laws of the state of New York, with no parent, subsidiary or corporate affiliate. It does not issue

stock, and thus, no publicly held corporation can own 10 or more percent of its stock.

       Desis Rising Up and Moving (DRUM) is a membership-led not-for-profit organization

with no parent, subsidiary or corporate affiliate. It does not issue stock, and thus, no publicly held

corporation can own 10 or more percent of its stock.

       Coalition for Asian American Children & Families is a not-for-profit organization with no

parent, subsidiary or corporate affiliate. It does not issue stock, and thus, no publicly held

corporation can own 10 or more percent of its stock.



                                                   /s/ Rachel M. Kleinman
                                                   Rachel M. Kleinman
                                                   Bar No. RK2141
                                                   NAACP LEGAL DEFENSE &
                                                       EDUCATIONAL FUND, INC.
                                                   40 Rector St., 5th Floor
                                                   New York, NY 10006
                                                   Tel.: (212) 965-2200
                                                   rkleinman@naacpldf.org




                                                  2
         Case 1:18-cv-11657-ER Document 129 Filed 04/03/20 Page 3 of 3



                               CERTIFICATE OF SERVICE


       I hereby certify that on this 3rd day of April, 2020, I caused the foregoing RULE 7.1

CORPORATE DISCLOSURE STATEMENT to be electronically filed with the Clerk of the Court

using the CM/ECF system, which shall send notification of such filing to all counsel of record

registered with the CM/ECF system.



                                               s/ Rachel M. Kleinman
                                               Rachel M. Kleinman
                                               Bar No. RK2141
                                               NAACP LEGAL DEFENSE &
                                                  EDUCATIONAL FUND, INC.
                                               40 Rector Street, 5th floor
                                               New York, NY 10006
                                               Tel: (212) 965-2200
                                               Fax: (212) 226-7592
                                               rkleinman@naacpldf.org




                                              3
